DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A package of photoelectric device, as described in (Fig 2). 
A package of photoelectric device, as described in (Fig 4).
A package of photoelectric device, as described in (Fig 5).
A package of photoelectric device, as described in (Fig 6).
A package of photoelectric device, as described in (Fig 7). 

The species of different structure, Species M.I-M.V, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.V, mutually exclusive features of “FIG. 2 for a perspective of power semiconductor 20 of first embodiment. The power semiconductor 20 includes a source bonding end 24E, a source 24, a gate 22, a silicon chip 25, a drain 26, a drain bonding end 26E, and a metal frame 27. The gate 22 is disposed between the source 24 and the drain 26. The source 24 includes a first copper particle layer 24C and a first metal layer 24T. The first copper particle layer 24C is bonded to the source bonding end 24E via a metal wire 24L, and it covers on the top surface of the first metal as described in (Fig 2, Page 5) ", in Species M.I, and, features of “FIG. 4 for perspective of the power semiconductor 30 of second embodiment. The difference between power semiconductor 30 and power semiconductor 20 is that original source 24 is replaced with emitter 34, and the drain 26 is replaced with collector 36 in the power semiconductor 30. The emitter 34 similarly includes a first copper particle layer 34C and a first metal layer 34T, which is equivalent to first copper particle layer 24C. In addition, the source bonded end 24E is replaced with emitter bonded end 34E; the drain bonded end 26E is replaced with collector bonded end 36E. In detail, the power semiconductor 30 is an IGBT-type power semiconductor”, as described in (Fig 4, Page 7-8)", in Species M.II, and features of “FIG. 5 for perspective of the power semiconductor 40 of third embodiment. The power semiconductor 40 includes a gate 42, a source 44, a plurality of first long-strip metal source layer 440, a drain 46 and a plurality of second long-strip metal drain layer 460. The source 44 includes a first copper particle layer 44C and a first metal layer 44T, which as thickness in 0.25 .mu.m.about.6 .mu.m (preferably 0.25 .mu.m.about.6 .mu.m) is aluminum. In addition, the first copper particle layer 44C is covered on the top surface of the first metal layer 44T, and the thickness of the first copper particle layer 44C is thicker than the first metal layer 44T”, as described in (Fig 5, Page 8) ", in Species M.III, and, features of “FIG. 6 for perspective of different exterior of the power semiconductor 40. The exterior of the power semiconductor 40 can be presented as FIG. 6 besides FIG. 5, it can reduce moving obstacle of electron and increase cooling speed. The difference between the power semiconductor 40 in FIG. 6 and FIG. 5 is that the branch structure 420, the first long-strip metal layer 440 and the second long-strip metal layer 460 of the power as described in (Fig 6, Page 9-10)", in Species M.IV,  and as features of “ FIG. 7 for perspective of the power semiconductor 40 of fourth embodiment. The difference between the power semiconductor 40 of FIG. 6 and FIG. 5 is that gate 52 of the power semiconductor 50 includes a fourth copper particle layer 52C and a fourth metal layer 52T. The fourth copper particle layer 52C is covered on the top surface of the fourth metal layer 52T, and the thickness of the fourth metal layer 52T is 5 .mu.m.about.100 .mu.m so that the fourth copper particle layer 52C can improve electron flow in the gate 52 and reduce operating temperature of the power semiconductor 50”, as described in (Fig 7, Page 10) ", in Species M.V.    Therefore, the Species M.I - M.V, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a  § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of 
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898